Citation Nr: 1711081	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service from August 1975 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington West Virginia.  The issue was before the Board in June 2016 at which time it was remanded to schedule a Board hearing.  That hearing was held in August 2016 and a transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for his psychiatric symptoms which he asserts had their origins during military service.  He has consistently asserted that he underwent a "battery of psychological exams" at the Radar Clinic at Fort Myer between 1976 and 1977.  He states that at that time that he suffered from "voices," "peripheral hallucinations," and "paranoid delusions."  See VA Forms 21-4138, dated in August 2009 and October 2010.  

Service treatment records have been associated with the claims file, including a September 1977 report of medical history prepared by the Veteran in which he stated that he experienced depression secondary to "family financial obligations."  In addition, service personnel records document a pattern of disciplinary actions taken against him during his time in service.  Included with these records is a Bar to Reenlistment Certificate dated in July 1977 which details counseling efforts taken to assist the Veteran as well as his claims of suffering from emotional disorders as a result of military service.  These service personnel records, documenting as they do behavioral difficulties and repeated complaints of suffering from emotional disorders during service, raise the possibility that the Veteran manifested symptoms of an acquired psychiatric disorder during service that went undiagnosed.  

The Board notes that a VA Form 4142, dated in August 2009, authorizing release of information from the Radar Clinic at Fort Myer remains unexecuted and that there is no evidence that the AOJ attempted to obtain these records.  The AOJ must therefore obtain these records as they may contain medical findings and other conclusions that might be determinative in the disposition of this claim.

The Board also notes that since service discharge, the Veteran has been diagnosed with various psychiatric disorders including major depressive disorder, polysubstance abuse, bipolar affective disorder, and borderline personality disorder.  See VA outpatient treatment records from Huntington VAMC dated from 1989 to 2009; see also letter from D. McGrory, dated January 27, 2003 (documenting the Veteran's treatment at Turning Point Behavioral Health Services between April 19 1988 and August 30, 1993).  

In this case, there are current diagnoses of psychiatric disorders, in-service history of complaints of emotional disorders, and the Veteran's assertions of some continuity of symptoms.  Because the evidence of record does not provide a clear picture of any relationship between the Veteran's current psychiatric problems and his military service, a medical opinion is needed.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records, including any records related to psychiatric testing conducted at Fort Myer Radar Clinic, in Arlington Virginia between 1975 and 1977, which may have been maintained separately from the Veteran's service treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Obtain and associate with the claims file copies of all clinical records, both VA and non-VA, pertaining to psychiatric treatment of the Veteran that are not already in the file.

3.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must identify all current psychiatric disorders that the Veteran now has.  If any previously diagnosed disorder is not diagnosed, the examiner must provide a supporting explanation. 

Second, the examiner must provide an opinion addressing whether it is at least as likely as not, i.e., a degree of probability of 50 percent or greater, that each currently diagnosed psychiatric disorder had its onset during or is otherwise related to the Veteran's military service. 

In providing this opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records and specifically address whether any incidents, symptoms, or treatment that the Veteran experienced or manifested during service (a) represents the earliest manifestation of a later manifested or diagnosed psychiatric disorder, or (b) was actually a misdiagnosis of a later manifested or diagnosed psychiatric disorder, or (c) developed into any current psychiatric disorder.  If any currently diagnosed psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is.

The examiner must also address the Veteran's assertion that his symptoms began during service and have existed since that time.  If this assertion is discounted, the examiner should provide the medical reasons for doing so.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

